Per Curiam.
It is not easy to discover the intent of the Legislature in declaring that the transcript shall operate to all intents and purposes as a judgment. This was said, probably, in relation to notice and-not to lien, inasmuch as a judgment creates no lien on chattels under any circumstances, although an execution does. But the lien here arises not even from the filing of the transcript, but from the-existence of an unpaid balance in the hands of the collector, at the expiration of three months from the receipt of the duplicate'. The office of the transcript therefore is to give record notice,which however may be essential to render the lien effective. But whatever'the intent of that particular1 clause may have been, it is sufficient that the words of the act are plain and; peremptory, that both land and chattels shall be bound from .the expiration of the three' months; and it is worthy of remark, that there is but one1 limitation of the lien thus created, and by a term too, which is: as applicable to land as to chattels. If then the period of limita-^ *27Lon be the same as regards land or chattels, its commencement must be the same, without regard to the nature of its origin, whether by execution or judgment. It is clear, therefore, that the lien in this case, took date -from the filing of the transcript.
Judgment of the court of Common Pleas reversed and judgment for the plaintiff.